Citation Nr: 0022368	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  96-37 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970, and from December 1970 to March 1973.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Phoenix Regional 
Office (RO) June 1996 rating decision which denied service 
connection for PTSD.


FINDINGS OF FACT

1.  The veteran served in Vietnam from June 1968 to June 
1969, and from January 1971 to January 1972; his military 
occupational specialty was ammunition store specialist; he 
did not sustain any combat wound or injury, and was not 
awarded any combat-related military decoration.

2.  His service records do not show that he engaged in combat 
with the enemy, nor do they substantiate his alleged exposure 
to an in-service stressor necessary to support a diagnosis of 
PTSD.

3.  He is not shown to have PTSD as a result of active 
military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims (the Court) has 
indicated that a veteran seeking service connection for PTSD 
must satisfy the initial burden of submitting a well grounded 
claim by furnishing (1) medical evidence of a current 
diagnosis of PTSD, (2) medical or lay evidence of an in-
service stressor, and (3) medical evidence of a nexus between 
service and the current PTSD.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. 
App. 128, 136-37 (1997).  See also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD, (2) the veteran's own 
testimony of in-service stressors (which the Board presumes 
to be true for purposes of determining whether his claim is 
well grounded, see King v. Brown, 5 Vet. App. 19 (1993)), and 
(3) medical evidence of a nexus between service and the 
current PTSD disability.  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  

Because the veteran has submitted a well-grounded claim, VA 
has a duty to assist him in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  A review of 
the record reveals that the RO has associated with the claims 
file all available evidence which may be pertinent to the 
claim, and that there are no outstanding pertinent records 
which the RO has not obtained or attempted to obtain.  Thus, 
the Board is satisfied that the duty to assist has been met 
in this case.

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

The veteran's service medical records do not reveal any 
report or clinical finding of PTSD manifestations.  He served 
in Vietnam from June 1968 to June 1969 (with the 71st and 3rd 
Ordnance Company and the 78th Ordnance Detachment), and from 
January 1971 to January 1972 (with the 571st Ordnance 
Company); during his first tour in Vietnam, he received 
treatment for painful left hand/wrist cyst, and the cyst 
appears to have been surgically removed in April 1969 
(service connection is currently in effect for left hand and 
wrist cyst).  His records do not document any combat service, 
that he sustained any combat-related wound or injury, or that 
he was awarded any combat-related awards or decoration; his 
military occupational specialty was ammunition specialist; 
his records indicate that he participated in the Vietnam 
Counteroffensive Phases III-V, VII, the TET Offensive, and in 
the 15th Unnamed Campaign.  

On VA medical examination in September 1976, no report or 
clinical finding indicative of PTSD was noted, but the 
veteran indicated that he was wounded, in the left hand, 
during combat in Vietnam in 1968.

VA medical records from October to November 1993 document 
treatment for "continuous" polysubstance dependence and 
PTSD; during the treatment, the veteran reported having been 
in combat in Vietnam, having sustained shrapnel injury in 
combat, and experiencing numerous PTSD-related symptoms since 
active service.  

In a July 1994 letter, the veteran reported exposure to the 
following stressors giving rise to his PTSD: (1) during his 
first tour in Vietnam, in about September 1968 (while with 
the 78th Ordnance Company), he participated in "search and 
destroy" missions and, having been ordered to kill 
"everyone," he also killed women and children in a North 
Vietnamese village; during that mission (which included 
burying and burning bodies) he reportedly sustained a 
shrapnel injury to his hand, for which he was awarded the 
Purple Heart Medal; (2) on January 2, 1972, he "lost" 
(witnessed the death of) Capt. [redacted] (who was killed by a 
rocket-propelled grenade), and he sustained shell-shock from 
the explosion that killed Capt. [redacted] (about 100 yards away 
from him); (3) during his second tour in Vietnam, while with 
the 101st Airborne - 571st Ordnance Company (where his duties 
included numerous missions searching for booby traps and 
being on "security detail"), he witnessed the death of 4 
servicemen; (4) on February 19, 1968, his friend [redacted] was 
killed when he stepped on a mine in his presence, and his 
body parts "splashed" on him; and (5) his cousin, [redacted]
(to whom he was very close since childhood), died on patrol; 
at that time, they served in the same unit, but he was not 
allowed to go on patrol with the cousin on the occasion when 
he was killed.  

In his June 1996 notice of disagreement, the veteran 
indicated, in pertinent part, that he was in combat in 
Vietnam, that he sustained a through-and-through shrapnel 
wound to the left wrist in 1968, that he was treated in a 
field hospital for "shell shock" and participated in 
numerous stressful missions in Vietnam (including 
reconnaissance, ammunition security, and search and destroy).  

In June 1996 letters, the veteran's mother and sister 
indicated, essentially, that he was a well adjusted, friendly 
person with no medical/psychological problems prior to 
service in Vietnam, but he was exposed to stressful 
situations in Vietnam which changed his life.

On VA medical examination of the left wrist scar in October 
1996, the veteran indicated that, about 20 years earlier, he 
sustained a left wrist injury and, two years thereafter, a 
ganglion cyst developed at the same wrist, requiring surgical 
removal.

VA medical records from May 1994 to March 1998 document 
intermittent treatment for symptoms and impairment including 
flashbacks, auditory hallucinations, nightmares, depression, 
suicidal ideation, and intrusive recollections, and include a 
diagnosis of PTSD.  During treatment, the veteran indicated, 
in pertinent part, that he served with a demolition company 
in Vietnam (participated in combat with the enemy), that he 
was awarded the Purple Heart Medal for shrapnel wounds, and 
that his cousin was missing in action in Vietnam.

In February 1999, the RO received from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) a 
January 1999 report, including operational reports submitted 
by the 2nd Maintenance Battalion (the higher headquarters of 
the 571st Ordnance Company) for the periods ending October 
30, and November 30, 1971, and casualty reports documenting 
the death of Capt. [redacted], [redacted], and [redacted] (the 
report also indicates that there is no record of the veteran 
having been wounded in combat in Vietnam).  The casualty 
report indicates that Capt. [redacted] was a helicopter pilot, 
who was killed in action as a result of "an air loss, crash-
land" on January 2, 1972; [redacted] was killed in action, by 
small arms fire, on February 19, 1968 (the USASCRUR was 
unable to verify that the veteran witnessed this incident as 
his DD Form 214 shows that he was not in Vietnam at that 
time); [redacted] was killed in action, by small arms fire, on 
February 29, 1971, but the records submitted by the 571st 
Ordnance Company did not list him as having been assigned to 
that unit (nor do they list him as having been killed on that 
date).  

The records submitted by the USASCRUR in February 1999 
indicate that, during the reporting period, the 571st 
Ordnance Company participated in activities including 
security improvement at ammunition supply points (ASP) 102 
and 103, and that it was involved in ammunition support of 
operation Lam Son by operating a forward support area ASP (5 
men from the 571st were sent to the forward ASP).

On VA psychiatric examination in November 1999, including a 
review of the claims file, the veteran reported having 
experienced numerous PTSD-related symptoms and impairment 
since combat service in Vietnam (he was reportedly in receipt 
of Social Security Administration (SSA) benefits due to PTSD 
and left hand disability); his stressors were reportedly 
related to the death of his cousin (in Vietnam) and a good 
friend, [redacted]; Mr. [redacted] (along with other 
servicemen whose names the veteran did not remember) was 
reportedly killed while on patrol with the veteran and, 
during that mission, the veteran reported "that he himself 
was hit in the left hand by a rocket."  Following mental 
status examination, schizophrenia, polysubstance dependence 
and chronic PTSD were diagnosed; Axis IV stressors were 
listed, including "war zone experiences."  

Available evidence from SSA (dated in October 1993) indicates 
that the veteran was in receipt of disability benefits 
(apparently since 1993) due to "R/O PTSD."  

Based on the foregoing, the Board finds that service 
connection for PTSD is not warranted.  Although the post-
service medical evidence of record reveals diagnosis of PTSD 
and suggests a nexus between that disorder and the veteran's 
combat service in Vietnam, there is no credible, supporting 
evidence from any source to support his assertions that he 
participated in combat in service.  While his service records 
show that he had two years of service with Ordnance units in 
Vietnam (where he served as ammunition specialist) and listed 
his participation in various campaigns, there is no 
indication of any actual combat exposure.  Although he 
repeatedly indicated that he sustained a combat wound to the 
left hand/wrist in Vietnam (but providing conflicting and 
inconsistent accounts regarding the circumstances of the 
alleged combat wound and once even describing the injury as a 
through-and-through wound), as well as alleging he was 
awarded the Purple Heart Medal, such contention is not at all 
supported by contemporaneous records.  His service medical 
records document medical treatment for various symptoms, 
including a left wrist cyst,  which was surgically removed, 
resulting in a scar which is present to this day, and for 
which service connection is now in effect.  While he served 
in Vietnam, there is no indication that he was in combat, or 
that any treatment was necessitated by any combat-related 
event; he was not awarded the Purple Heart Medal, and the 
January 1999 USASCRUR report shows that he did not sustain 
any combat wound in Vietnam. 

As indicated above, the veteran's service records show that 
he participated in various campaigns and operations in 
Vietnam.  However, as was pointed out by the Court in the 
Gaines decision, all personnel in a combat theater, and many 
outside it, whatever their assignment or military specialty, 
are engaged in "operations."  That includes many who are 
remote from the exposure to the actuality or the threat of 
hostile fire.  In effect, this notation is simply evidence 
that the veteran was in Vietnam and not, of itself, evidence 
that he was exposed to the stress of combat.  See Gaines, 
11 Vet. App. at 361; see also Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1991) (holding that the mere presence in a 
combat zone is not sufficient to show that an individual was 
engaged in combat with the enemy).  Although the January 1999 
USASCRUR report shows that the veteran's unit, the 571st 
Ordnance Company, participated in various ammunition support 
missions while he was in Vietnam, the report does not suggest 
that the veteran participated in or was exposed to any 
combat; the report also does not list any casualties of the 
571st Ordnance Company or document any specific armed 
engagement with the enemy.

As the veteran did not engage in combat with the enemy, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of any alleged combat-related 
stressor, and the record must contain service records or 
other credible supporting evidence which corroborate his 
testimony as to the occurrence of the claimed stressor.  
Dizoglio, 9 Vet. App. at 166; West, 7 Vet. App. at 76; 
38 C.F.R. § 3.304(f).  In this case, the entirety of the 
evidence of record does not support his contention that he 
engaged in combat or was exposed to any specific combat-
related stressors (as he claimed).  Although his mother and 
sister suggested, in June 1996, that something must have 
happened to him in Vietnam because he returned a changed man, 
this in itself is insufficient to show combat participation 
or to verify exposure to the alleged stressors (particularly 
in light of contemporaneous records showing no combat).  

The veteran has alleged the occurrence of certain, specific 
combat-related stressors in Vietnam which are susceptible to 
verification, consisting of having witnessed the death of 
three particular individuals on particular dates.  The 
USASCRUR was able to confirm that the individuals who were 
identified by the veteran were in fact killed in action in 
Vietnam, and that the exact dates specified by the veteran 
were correct.  However, the other information which is 
crucial for verification of the veteran's presence at the 
time and place of the events, as specified by the veteran, is 
entirely at odds with the official information provided by 
the USASCRUR.  Specifically, Capt. R[redacted] is shown to have 
been killed in action on January 2, 1972 (as reported by the 
veteran); however, he was a pilot (not a member of the 
veteran's unit, the 571st Ordnance Company, as implied by the 
veteran) and he was not killed under the circumstances 
recalled by the veteran (he indicated that Capt. [redacted] was 
killed by a rocket-propelled grenade, when in reality he died 
in an aircraft crash-landing); likewise, [redacted] was killed 
in action on February 19, 1968 (as reported by the veteran), 
but he was not killed by a mine (as reported by the veteran); 
he was killed by small arms fire and, most importantly, this 
event took place during a time when the veteran was not in 
Vietnam (his first Vietnam tour was from June 1968 to June 
1969); [redacted] was also killed in action (as reported by 
the veteran) by small arms fire (which is not inconsistent 
with the veteran's report that he was killed on patrol) on 
February 20, 1971 (when the veteran was in Vietnam); however, 
[redacted] was not listed as a member of the veteran's unit 
(the 571st Ordnance company).  

Overall, the veteran's accounts regarding the occurrence of 
the traumatic combat-related events, while specific and 
particular, are unsupported by the contemporaneous record.  
It is also significant to note that, while he remembered, 
exactly and correctly, the names of the individuals whom he 
allegedly witnessed killed and the dates of their deaths, he 
"remembered" incorrectly the circumstances of their deaths, 
the units to which they were assigned, and that he himself 
was not in Vietnam when [redacted] was killed).  Finally, his 
sudden "recollection" (never before mentioned) on VA 
psychiatric examination in November 1999, of having witnessed 
the death of his good friend [redacted] (who was allegedly 
killed in his presence on patrol) is likewise entirely 
unsupported by the evidence as a whole, and it is not 
susceptible to verification, as no date, place, or 
circumstance of the event was supplied; also, during the 
mission when Mr. [redacted] is claimed to have been killed, the 
veteran allegedly sustained his left wrist combat-wound but, 
as discussed above, he did not sustain any combat wounds and 
he was never in combat.  

The Board is aware that PTSD was diagnosed on numerous 
occasions during post-service treatment, as discussed above, 
that the veteran may be in receipt of SSA benefits due to 
PTSD, and that physicians indicated that the onset of the 
disorder was related to traumatic, combat-related events in 
Vietnam; however, the occurrence and his exposure to the 
reported stressors has not been corroborated or verified.  
The occurrence of a stressful event is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  Also, as a matter of law, credible supporting 
evidence that the claimed in-service event actually occurred 
cannot be provided by medical opinion based on post-service 
examination.  Moreau v. Brown, 9 Vet. App. 389, 396 (1996) 
(as it has not been suggested that any SSA disability 
determination contains competent evidence corroborating the 
veteran's account of the occurrence of the alleged stressors 
which would be more convincing than official, contemporaneous 
records from the USASRUR and his service personnel records, 
the absence of complete SSA record is not fatal to a full and 
equitable resolution of the veteran's service connection 
claim).  The burden is on the veteran to provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).

In reaching its decision, the Board has considered the matter 
of resolution of the benefit of the doubt in the veteran's 
favor; however, it is noted that application of the rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Such is not the 
case in this instance where the weight of the evidence is to 
the effect that the veteran did not engage in combat with the 
enemy, and the evidence does not show that an in-service 
stressor sufficient for a diagnosis of PTSD actually 
occurred.  Simply put, the Board does not find the veteran's 
stressor stories, are at all credible, based on the many 
inconsistencies in the record, as identified above.  


ORDER

Service connection for PTSD is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


